United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT

                                    ___________

                                    No. 96-2474
                                    ___________

Michael Terril Cooper-Bey;            *
Charles White Williams-El,            *
                                      *
      Plaintiffs - Appellants,        *
                                      * Appeal from the United States
      v.                              * District Court for the
                                      * Southern District of Iowa.
Rusty Rogerson; Larry Hardy; Calvin   *
Yoder; Elwin Colson,                  *      [UNPUBLISHED]
                                      *
      Defendants - Appellees.         *
                                 ___________

                                 Submitted: June 10, 1997
                                     Filed: July 17, 1997
                                   ___________

Before LOKEN and ROSS, Circuit Judges, and FENNER,* District Judge.
                              ___________

PER CURIAM.

       Iowa inmates Michael Cooper-Bey and Charles Williams-El brought this § 1983
action seeking declaratory, equitable, and damage relief for alleged violations of their
rights under the First and Fourteenth Amendments and the Religious Freedom
Restoration Act, 42 U.S.C. §§ 2000bb et seq. (“RFRA”). Defendants are four officials


      *
      The HONORABLE GARY A. FENNER, United States District Judge for the
Western District of Missouri, sitting by designation.
of the Iowa Medical Classification Center (“IMCC”), a facility that receives and
classifies new inmates prior to their assignment to other Iowa prisons. Plaintiffs claim
that unique security measures adopted for inmates in IMCC’s classification reception
areas infringe their right to religious freedom as Moslem followers of the Moorish
Science Temple of America.

        Following a bench trial, the district court1 granted judgment in favor of all
defendants, concluding that IMCC’s restrictions on group worship do not violate
plaintiffs’ rights, and that the other challenged practices do not substantially burden the
exercise of their beliefs. Plaintiffs appeal the dismissal of their constitutional and
RFRA claims. The Supreme Court held RFRA unconstitutional in City of Boerne v.
Flores, No. 95-2074, 1997 WL 345322 (U.S. Jun. 25, 1997). We uphold dismissal of
plaintiffs’ constitutional claims for the reasons stated in the district court’s April 30,
1996, Opinion. Accordingly, the judgment of the district court is affirmed. See 8th Cir.
Rule 47B.

      A true copy.

             Attest:

                     CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.




      1
       The HONORABLE CELESTE F. BREMER, Chief United States Magistrate
Judge for the Southern District of Iowa, to whom the case was assigned by consent of
the parties. See 28 U.S.C. § 636(c).

                                           -2-